Citation Nr: 0735452	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Seattle, Washington 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a September 2003 rating decision, 
the RO denied increases in the assigned disability ratings of 
0 percent for bilateral hearing loss and 10 percent for 
tinnitus.  In a February 2007 rating decision, the RO 
increased the rating for bilateral hearing loss to 20 
percent.

In October 2007, the veteran wrote that he wished to withdraw 
his appeal as to both claims.



FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board claims 
for increased ratings for bilateral hearing loss and 
tinnitus.

2.  In October 2007, prior to the promulgation of a decision 
in this appeal, the veteran submitted a request to withdraw 
his appeal as to both claims.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7015 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In October 2007, the veteran wrote that he wished to withdraw 
his appeal as to the claims for increased ratings for 
bilateral hearing loss and tinnitus.  Thus, there is no 
remaining allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


